Citation Nr: 0117381	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-17 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
psychiatric disorder (claimed as nervousness).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision which determined that new 
and material evidence had not been submitted sufficient to 
reopen a claim for service connection for a psychiatric 
disorder (claimed as nervousness).  


FINDINGS OF FACT

In a May 1996 unappealed decision, the RO denied an 
application to reopen a previously denied claim for service 
connection for a psychiatric disorder.  Evidence received 
since the May 1996 determination by the RO is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a psychiatric disorder, and 
the May 1996 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2000).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Air Force from 
November 1952 to November 1956.  His service medical records 
show no psychiatric disorder, and the psychiatric system was 
noted to be normal at the time of the October 1956 service 
separation examination.  The veteran was administratively 
discharged from service in November 1956 by reason of civil 
court convictions for driving under the influence of 
intoxicating liquor, having an uninsured motor vehicle, 
driving on a suspended license, and drunkenness.

The veteran submitted a claim for service connection for a 
nervous disorder in April 1967. 

In support of his claim, the veteran submitted an April 1967 
statement from a fellow serviceman, [redacted].  Mr. 
[redacted] reported that the veteran had various nervous 
symptoms in service, and it was opined these may have been 
due to a stressful job as an aircraft maintenance man.

The veteran also submitted an April 1967 letter from a 
psychologist, John Hurley, Ph.D.  Dr. Hurley indicated that 
he recently saw the veteran three times for counseling.  No 
psychological tests were performed as the veteran had no 
history or current behavior of psychotic or organic problems.  
The veteran expressed feelings of inadequacy and was 
concerned about vocational problems.  He gave a history of 
acute anxiety and hopelessness in service, and he described 
more recent psychiatric symptoms including anxiety and 
periods of depression.  The veteran said he occasionally 
attempted to alleviate his symptoms with alcohol.   

In July 1967, the RO denied the veteran's claim for service 
connection for a nervous disorder, and he did not appeal.

VA records from the 1980s refer to treatment for alcoholism.  
During a June-July 1988 VA hospitalization for treatment of 
alcoholism, the veteran denied a psychiatric history.

In July 1988, the veteran again filed a claim for service 
connection for nervous problems.

In a December 1988 decision, the RO again denied service 
connection for a nervous disorder, and the veteran did not 
appeal.

Medical records submitted thereafter included those from a 
March-April 1988 VA hospitalization for treatment of 
continuous alcohol dependence.  The veteran gave a 30 year 
history of alcohol abuse.

In a January 1989 decision, the RO again denied service 
connection for a nervous disorder, and the veteran did not 
appeal.

Medical records received thereafter include those from the 
1990s which show treatment for physical ailments.

In November 1995, the veteran applied to reopen his claim for 
service connection for nervousness.  

Additional medical records from the 1990s were submitted 
showing treatment for a bladder disorder and other physical 
ailments.  While being treated for bladder problems in 
September 1995, it was incidentally noted that the veteran 
appeared anxious and that he had a recent drinking binge.  

In a May 1996 decision, the RO denied the veteran's 
application to reopen a claim for service connection for a 
nervous condition, and he did not appeal.

The veteran filed his current application to reopen his claim 
for service connection for a psychiatric disorder (claimed as 
nervousness) in February 1999.  In his application and in 
subsequent statements, the veteran incorrectly asserted that 
he was previously service-connected for his nerves with a 10 
percent disability rating.  

Additional VA medical records from 1998-1999 were submitted, 
and these show treatment for a bladder disorder and other 
physical ailments.  Some of the records also mention 
alcoholism by history.

In a May 1999 decision, the RO denied the veteran's 
application to reopen his claim for service connection for a 
psychiatric disorder (claimed as nervousness), finding that 
new and material evidence had not been submitted.  The 
veteran appealed this determination.  

The veteran requested an RO hearing, and one was scheduled 
for September 1999.  However, at that time the veteran 
canceled his hearing request and instead had an informal 
conference with a Decision Review Officer at the RO.  The 
Decision Review Officer continued to deny the application to 
reopen the claim for service connection for a nervous 
disorder.

Additional VA medical records from 2000-2001 show treatment 
for physical ailments, and some of the records mention a 
history of alcoholism.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, in the line of duty and not due to the person's own 
willful misconduct or abuse of drugs or alcohol. 8 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Primary alcoholism is 
considered a willful misconduct condition which may not be 
service connected.  38 C.F.R. § 3.301.  Service connection 
will be presumed for certain chronic diseases, including a 
psychosis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In the present case, a claim for service connection for a 
nervous disorder, or application to reopen the claim, was 
denied by the RO in multiple decisions which were not 
appealed, the last time being in May 1996.  The unappealed 
decisions are considered final, with the exception that the 
claim may be reopened if new and material evidence has been 
submitted since the last final RO decision in May 1996.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence available at the time of the last final RO decision 
in May 1996 showed no chronic acquired psychiatric disorder 
during the veteran's 1952-1956 active duty.  The veteran was 
discharged from service by reason of civil court convictions 
related to alcohol-related offenses and traffic violations.  
There was no medical evidence of a psychiatric disorder for 
many years after service.  A 1967 letter from a private 
psycholigist noted the veteran gave a history of nervous 
symptoms during and after service, although a current 
psychiatric diagnosis was not provided.  A 1967 letter from a 
fellow serviceman stated the veteran had nervous symptoms in 
service.  Medical records from the 1980s and 1990s note 
alcoholism (a condition which may not be service connected) 
but do not show a chronic acquired psychiatric disorder.

Evidence submitted since the final May 1996 RO decision 
includes medical records from 1998 to 2001 which primarily 
refer to physical ailments, note a history of alcoholism, and 
do not show a chronic acquired psychiatric disorder.  These 
records are essentially cumulative in nature, not new 
evidence.  Moreover, as these recent medical records do not 
show a current psychiatric disorder, let alone one linked to 
service, they are not material evidence; by themselves or in 
connection with evidence previously assembled, the recent 
medical records are not so significant that they must be 
considered in order to fairly decide the merits of the claim 
for service connection.  Since the May 1996 final RO 
decision, the veteran has asserted that he has a nervous 
condition which is attributable to service; this assertion 
was previously considered and is not new evidence.  Moreover, 
as a layman the veteran has no competence to give a medical 
opinion on diagnosis or causation, and his statements on such 
are not material evidence.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the May 1996 RO decision.  Thus, the 
claim for service connection for a psychiatric disorder 
(claimed as nervousness) has not been reopened, and the May 
1996 RO decision remains final.  


ORDER

The application to reopen a claim for service connection for 
a psychiatric disorder (claimed as nervousness) is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

